Citation Nr: 0923325	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2003 
and April 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida, which 
denied entitlement to service connection for PTSD.

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

In September 2007, the Board remanded the Veteran's claim, 
requesting the Appeals Management Center (AMC) to: obtain 
treatment records from the Bay Pines VA medical facility 
dated from July 2006; ask the Veteran to complete release 
forms for the facilities in Flint, Michigan, and Hawaiian 
Gardens; obtain from the Social Security Administration 
records pertinent to the appellant's claim for disability 
benefits as well as the medical records relied upon 
concerning that claim; and, after any other additional 
development deemed necessary was accomplished, readjudicate 
the issue on appeal based on a review of the entire 
evidentiary record.  

The record of evidence indicates that, in compliance with the 
September 2007 remand, the AMC acquired records from the 
Social Security Administration and the Bay Pines VA medical 
facility.  However, as explained in more detail below, the 
AMC did not properly obtain the records from the facilities 
in Flint, Michigan.  As such, the Board finds that this 
matter must again be remanded.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting that, as a matter of law, a 
remand by the Board confers on the Veteran the right to 
compliance with the remand orders).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2008).  

As noted previously, in a September 2007 remand, the Board 
remanded this matter to the Appeals Management Center (AMC), 
in part, to acquire private treatment records not currently 
associated with the claims file.  At the April 2007 Board 
hearing, the Veteran testified that he underwent counseling 
in 1979 at facilities in Flint, Michigan.  Hearing transcript 
(T.) 8-9.  In the September 2007 remand, the Board stated 
that the AMC was to ask the Veteran to complete release forms 
for the facilities in Flint.  Although not stated in the 
Board's remand instructions, upon the acquisition of the 
completed release forms, the AMC was to acquire the records 
that the Veteran had authorized the AMC to obtain.  38 
U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2008).  The record 
of evidence indicates that the Veteran submitted release 
forms in November 2007, authorizing the AMC to acquire 
records from Insight Recovery Center and Recovery Unlimited 
Treatment Center, both in Flint, Michigan; and Victory 
Clinical Services, in Kalamazoo, Michigan.  The record does 
not contain any indication that the AMC attempted to use the 
release forms submitted by the Veteran to obtain records from 
these facilities.  Instead, in a November 2008 letter, the 
AMC informed the Veteran that the release forms had expired 
and requested that he submit new release forms.  Although the 
Veteran did not submit the forms as requested, in June 2009, 
the Veteran submitted another release form, authorizing the 
AMC to acquire records from the Southern Michigan 
Correctional Facility for records regarding treatment for 
PTSD and drug related disorders.  The record does not 
indicate that the AMC attempted to acquire these records as 
authorized by the Veteran.  

In keeping with the VA's duty to assist, the Board finds that 
the AMC must seek to obtain the records that the Veteran 
authorized the AMC to obtain, including the records from the 
Southern Michigan Correctional Facility, in a timely fashion.  
Additionally, considering the AMC's failure to acquire 
records identified on the release forms the Veteran submitted 
in November 2007, the AMC should give the Veteran another 
opportunity to submit new copies of the required request 
forms, allowing the acquisition of records from Insight 
Recovery Center, Recovery Unlimited Treatment Center, and 
Victory Clinical Services.  38 U.S.C.A. § 5103A(b)(1).   As 
written on the release forms, the authorization to obtain the 
records expires in 180 days if not used.  Since these records 
are relevant to the Veteran's claim, new release forms must 
be procured in order to obtain the associated records from 
these facilities.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates for any 
other VA and non-VA health care providers 
who provided treatment for his psychiatric 
disorder.  The AMC/RO should ensure that 
pertinent up-to-date VA treatment reports 
are of record.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

2.  The AMC/RO should request that the 
Veteran submit forms authorizing the 
release of records from the following 
locations: Insight Recovery Center, in 
Flint, Michigan; Recovery Unlimited 
Treatment Center, in Flint, Michigan; and 
Victory Clinical Services, in Kalamazoo, 
Michigan.  In requesting the Veteran's 
signature on these forms, the AMC/RO can 
utilize the detailed information on the 
November 2007 forms that were previously 
provided by the Veteran.  After securing 
the necessary releases, the AMC/RO should 
attempt to obtain copies of the associated 
treatment records.  

3.  The AMC/RO must take action to acquire 
the records from the Southern Michigan 
Correctional Facility regarding treatment 
for PTSD and drug related disorders by 
utilizing the release form that has been 
submitted by the Veteran.

4.  Thereafter, any other additional 
development deemed necessary should be 
completed, and the Veteran's claim must be 
re-adjudicated based on all governing 
legal authority and all of the evidence of 
record, to include all evidence received 
after the last Supplemental Statement of 
the Case (SSOC) was issued.  

5.  If the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
SSOC.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




